Citation Nr: 0527180	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for residuals of a right 
shoulder injury.

3. Entitlement to service connection for residuals of a left 
shoulder injury.

4.  Entitlement to service connection for residuals of a 
right hand injury.

5. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

6. Entitlement to a rating higher than 20 percent for 
residuals of a right ankle fracture. 

7. Entitlement to an initial rating higher than 30 percent 
for dysthymic disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, P.C., and S.S.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to February 1977 and from November 1977 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2002, June 2003, and 
January 2004, of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

In August 2004, the veteran and witnesses testified at a 
hearing before the undersigned Acting Veterans Law Judge.  
The transcript of the hearing has been associated with the 
claims file. 

The rating for dysthymic disorder is REMANDED to the agency 
of original jurisdiction, via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The post-service low back disability did not have onset 
during service and is unrelated to any injury during service. 

2. The post-service right shoulder disability, including 
degenerative joint disease, did not have onset during service 
and is unrelated to any injury during service. 

3. The post-service left shoulder disability, including 
degenerative joint disease, did not have onset during service 
and is unrelated to any injury during service.

4. The post-service right hand disability did not have onset 
during service and is unrelated to any injury during service.

5. In September 1980 rating decision, the RO denied service 
connection for residuals of a head trauma. 

6. The additional evidence presented since the September 1980 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a head trauma. 

7. The service-connected right ankle disability is manifest 
by marked limitation of motion without ankylosis. 


CONCLUSIONS OF LAW

1. Residuals of a back injury were not incurred in service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004). 

2. Residuals of a right shoulder injury were not incurred in 
service, and service connection may not be presumed for 
degenerative joint disease. 38 U.S.C.A. §§ 1101, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

3. Residuals of a left shoulder injury were not incurred in 
service, and service connection may not be presumed for 
degenerative joint disease. 38 U.S.C.A. §§ 1101, 1131 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

4. Residuals of a right hand injury were not incurred in 
service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

5. The September 1980 rating decision, denying service 
connection for residuals of a head injury, became final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  

6. The evidence presented since the September 1980 rating 
decision is not new and material, and the claim of service 
connection for residuals of injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

7. The criteria for a rating higher than 20 percent for 
residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided pre-adjudication, VCAA notice 
on the claim of service connection for residuals of a back 
injury and the claim for increase for the right ankle by 
letters, dated in January 2002 and January 2003, 
respectively.  The RO provide VCAA notice by letters in 
January 2004 as to the claim to reopen and the claims of 
service connection for right and left shoulder and right hand 
disabilities and for a psychiatric disorder, which followed 
the initial adjudication of the claims.  

The VCAA notices included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The notices also included the type of 
evidence needed to substantiate the application to reopen the 
claim for service connection, namely, new and material 
evidence, and the claim for increase, namely, evidence of a 
worsening condition.  The veteran was informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.    

In the statements of the case, dated in June2003 and January 
2004, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in his possession that 
pertained to a claim.  

As the notice of 38 C.F.R. § 3.159 and the VCAA notices for 
the claim to reopen and for the claims of service connection 
for right and left shoulder and right hand disabilities and 
for a psychiatric disorder came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, and to address the claims at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

For these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notices and the notice of § 3.159, and no 
further development is needed to ensure VCAA compliance.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

I. Claims for Service Connection 
A. Principles of Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty. 38 U.S.C.A. § 1131.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  

When a veteran served ninety (90) days or more and arthritis 
became manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease will 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Stated differently, in order to establish service connection 
for a disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in some cases lay, 
evidence of in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury. 
Hickson v. West, 12 Vet.App. 247, 253 (1999).

B. Factual Background 

The available service medical records for the first period of 
service, including the report of entrance examination, do not 
contain a complaint, finding, or history of any injury of the 
back, right and left shoulders, or right hand. 

No musculoskeletal abnormality was noted on entrance 
examination for the second period of service.  The remainder 
of the service medical records for the second period of 
service contains no reference to an injury of either 
shoulder.  The records do show that in March 1978 the veteran 
suffered superficial abrasions of the 3rd, 4th, and 5th fingers 
of the right hand, when he fell against wall paneling. 

In October 1978, the veteran was evaluated for intermittent 
back pain of one month's duration.  An x-ray of the 
lumbosacral spine was unremarkable.  The impression was 
recurrent lumbosacral strain.  He was restricted to quarters 
for several days and then returned to duty. 

On separation examination for the second period of service in 
June 1980, there was no complaint or history of an injury of 
the back, the right and left shoulders, or the right hand.  
And the musculoskeletal examination was normal. 

After service, VA records disclose that in July 2000 the 
veteran complained of a one-year history of pain, numbness, 
and tingling in each hand.  Electrodiagnostic testing of the 
median and ulnar nerves was negative.  In August 2000, 
history included low back pain.  In July 2001, the veteran 
complained of chronic shoulder and back pain, which he 
attributed to an injury during service.  In December 2001, he 
complained of left shoulder pain.  In February 2002, he gave 
a history of bilateral shoulder pain.  In May, September, and 
October 2002, tenderness in the low back and both shoulders 
was noted.  In September 2002, it was reported that x-rays 
revealed degenerative joint disease.  In November 2002, 
chronic back and shoulder pain was noted.  In February 2003, 
the impression was subacromial impingement of the right 
shoulder.  

C. Analysis 

In his statements and testimony, the veteran stated that he 
injured his back, both shoulders, and right hand during 
service.  He testified that he pulled his back muscles while 
changing tires on a military vehicle, and he was treated by 
physicians with Valium and bed rest.  He further testified 
that while working on a military vehicle a transmission 
dropped on his right hand.  And he stated that he has 
arthritis in both shoulders that had onset during service. 

1. Residuals of a Back Injury 

The service medical records contain one entry in October 
1978, documenting recurrent lumbosacral strain.  The finding 
of recurrent lumbosacral strain was insufficient to identify 
a chronic disease entity as no low back pathology was found 
on x-ray or on separation examination in 1980.  And the 
finding did not establish chronicity at the time as evidence 
by the isolated finding in the context of the reminder of the 
service medical records, including on separation examination, 
which were negative for any low back pathology.  As a low 
back condition was noted during service, but not shown to be 
chronic, continuity of low back symptomatology after service 
is needed to substantiate the claim.  38 C.F.R. § 3.303.  

The evidence of record, consisting of VA records, beginning 
in 2000, twenty years after service, document a history of 
back pain, which the veteran attributed to an injury during 
service.  The prolonged period of about twenty years after 
service without documentation of chronic low back symptoms 
opposes rather than supports continuity of symptomatology.

Moreover, pain alone without a diagnosed or identifiable 
underlying malady does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Alternatively, although service connection may be granted for 
any disease diagnosed after discharge, where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  38 C.F.R. § 3.303; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

While there is evidence of current low back pain, the only 
evidence addressing whether the current pain is related to 
service is the veteran's statements and testimony.  As a lay 
person, the veteran is not competent to render an opinion 
regarding medical causation or a medical diagnosis, and 
therefore his statements and testimony do not constitute 
competent medical evidence needed to substantiate the claim. 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

While the veteran relates his current back pain to an injury 
during service, without competent medical evidence of a nexus 
between the post-service low back pain and an in-service 
injury, the claim fails. 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, service connection for 
residuals of a low back injury is not established.

2. Residuals of Right Shoulder Injury 
3. Residuals of Left shoulder Injury 

Residuals of a right shoulder or a left shoulder injury were 
not noted during service or shown to be present during 
service.  And arthritis, degenerative joint disease of either 
shoulder, was not manifested to a compensable degree within 
the first post-service year.  In the absence of a notation of 
a shoulder condition during service, continuity of 
symptomatology does not apply. 38 C.F.R. § 3.303(b).

After service, the evidence of record, consisting of VA 
records, beginning in 2001, more than twenty years after 
service, document chronic shoulder pain and degenerative 
arthritis by x-ray, which the veteran attributed to an injury 
during service.    

While service connection by continuity of symptomatology does 
not apply, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Where as here the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to support the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

While there is evidence of degenerative joint disease, 
arthritis, by x-ray of the shoulders, the only evidence 
addressing whether the current pain is related to service is 
the veteran's statements and testimony.  As a lay person, the 
veteran is not competent to render an opinion regarding 
medical causation or a medical diagnosis, and therefore his 
statements and testimony do not constitute competent medical 
evidence needed to substantiate the claim. Grottveit v. 
Brown, 5 Vet. App. 91 (1993). 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, service connection for 
residuals of right and left shoulder injuries is not 
established.

4. Residuals of a Right Hand Injury 

The service medical records contain one entry in March 1978, 
documenting a right hand injury, consisting of superficial 
abrasions of the 3rd, 4th, and 5th fingers of the right hand.  
The finding was insufficient to identify a chronic disease 
entity as no right hand abnormality was found on separation 
examination in 1980.  And the finding did not establish 
chronicity at the time as evidence by the isolated finding in 
the context of the reminder of the service medical records, 
including on separation examination, which were negative for 
any right hand pathology.  As a right hand condition was 
noted during service, but not shown to be chronic, continuity 
of symptomatology after service is needed to substantiate the 
claim.  38 C.F.R. § 3.303.  

The evidence of record, consisting of VA records, beginning 
in 2000, twenty years after service, document pain, numbness, 
and tingling in the right and left hands, however, diagnostic 
testing of the nerves was negative.  The prolonged period of 
about twenty years after service without documentation of 
right hand symptoms opposes rather than supports continuity 
of symptomatology.

Although service connection may be granted for any disease 
diagnosed after discharge, where as here the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to support the 
claim.  38 C.F.R. § 3.303; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

While there is evidence of right hand pathology, the only 
evidence addressing whether the current condition is related 
to service is the veteran's statements and testimony.  As a 
lay person, the veteran is not competent to render an opinion 
regarding medical causation or a medical diagnosis, and 
therefore his statements and testimony do not constitute 
competent medical evidence needed to substantiate the claim. 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

While the veteran relates his current right hand condition to 
an injury during service, without competent medical evidence 
of a nexus between the post-service right hand pathology and 
an in-service injury, the claim fails. 

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of that 
medical evidence is against the claim, service connection for 
residuals of a right hand injury is not established.

II. Application to Reopen the Claim of Service Connection for 
Residuals of a Head Injury
D. Procedural and Factual Background 

The claim of service connection for residuals of a head 
trauma was initially denied by an unappealed RO rating 
decision in September 1980.  The veteran applied to reopen 
the claim in November 2001. 

The evidence on file at the time of the September 1980 rating 
decision is briefly summarized.

The service medical records disclosed that in May 1978 while 
playing softball the veteran stood up to catch a pitch and at 
the same time the batter swung the bat, accidently striking 
the veteran behind the left ear.  The pertinent findings were 
a contusion behind the left ear and a small abrasion.  There 
was no disorientation, paralysis, or concussion.  An x-ray of 
the skull was negative.  He was restricted to quarters for 
several days and then returned to full duty.  No residuals of 
the head injury were thereafter noted in the remainder of the 
service medical records, including on separation examination 
in June 1980. 

After service, on initial VA examination in September 1980, 
the diagnosis was trauma to the left side of the head by 
history, and no residuals found. 

Based on the above, in a September 1980 rating decision, the 
RO denied service connection for residuals of a head trauma 
on the basis that such residuals were not shown on the VA 
medical examination.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal that 
decision, which became final.  38 U.S.C.A. § 7105.

However, the veteran may reopen the claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108.

E. New and Material Evidence 

"New and material" evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



F. Analysis

The pertinent evidence submitted since the September 1980 
rating decision consists of VA medical records, dating from 
2000, an article on traumatic brain injury, and the veteran's 
statements and testimony. 

The VA records show that in April 2003 the veteran related 
his current problems, including mood instability, anger, 
depression, sexual dysfunction, concentration, attention, and 
memory problems to the head injury in service.  In January 
2004, the veteran requested medical documentation that his 
head injury was the cause of his depression, but the 
physician was unable to state that such a relationship 
existed.  

The VA records oppose rather than support the claim because 
the VA physician was unable to state that the veteran's 
current problems were related to the head injury during 
service.  

The article on brain injury listed certain problems common 
among people with traumatic brain injury.  The article is 
merely a generic statement and it is not specific with regard 
to the causal link between the in-service injury and the 
residuals claimed by the veteran.  Moreover, it is not 
factually shown that the veteran suffered a brain injury, 
although he clearly suffered a head injury. 

As for the veteran's statements and testimony, to the extent 
the veteran relates certain conditions to the in-service head 
injury, the veteran is not competent to offer a medical 
diagnosis or medical opinion.

For these reasons, the additional evidence is not new and 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim, namely, medical evidence 
of residuals of a head trauma, the absence of which was the 
basis for the denial of the claim by the RO in September 
1980.  Accordingly, the Board finds that the evidence 
received since the September 1980 rating decision by itself 
or when considered with previous evidence of record raises no 
reasonable possibility of substantiating the claim of service 
connection for residuals of a head trauma.  38 C.F.R. 
§ 3.156(a).  
As there is no additional evidence that is new and material 
within the meaning of 38 C.F.R. § 3.156(a), the claim of 
service connection for residuals of a head trauma is not 
reopened.  

III. Increased Rating
G. General Policy in Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, must be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain on use or due to 
flare- ups. 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

A disability of the musculoskeletal system involves the 
inability, including functional loss due to pain, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 38 
C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45.

H. Right Ankle

The service medical records show that the veteran sustained a 
right ankle fracture in August 1979 in a motorcycle accident.  
He was hospitalized and underwent open reduction and internal 
fixation of the ankle fracture.

After service on VA examination in September 1980, the 
pertinent findings were a two-inch, well-healed scar just 
below the medial malleolus as well as a 3 and 1/2-inch scar on 
the lateral aspect.  Dorsiflexion was 0 to 10 degrees, and 
plantar flexion was 0 to 30 degrees.  Inversion and eversion 
of the foot was about 50 percent of normal. 

In a September 1980 rating decision, the RO granted service 
connection for residuals of a right ankle fracture, and 
assigned a 20 percent rating under Diagnostic Code 5271. 

On VA examination in February 2003 in conjunction with the 
current claim, the veteran complained of right ankle pain, 
stiffness, and swelling.  He stated that pain was a major 
symptom that occurred daily, lasting for hours, which was 
aggravated by weight bearing.  He described flare-ups of pain 
that occurred 2 to 3 times a week and constant stiffness 
subsiding only when he avoids prolong walking and standing.  
He stated that his condition forced him to quit work in July 
2001 as an auto parts mechanic and it kept him from fully 
pursuing a job as an industrial technician or any occupation 
requiring him to stand or walk for more than 2 hours a day.  

On examination, the examiner described the veteran's posture 
as normal and his gait had a slight limp.  There was no sign 
of abnormal weight bearing and the veteran did not require 
assistive devices although he used a walking stick when 
walking long distances.  The general appearance of the right 
ankle was abnormal due to bony hypertrophy of the medial 
malleolous.  There was no edema or erythema.  Right ankle 
dorsiflexion was to 5 degrees with moderate pain; left ankle 
was to 20 degrees without pain.  Right ankle plantar flexion 
was to 20 degrees with slight pain; left ankle was to 40 
degrees without pain.  The veteran could not stand on the 
toes or heels or right foot secondary to pain.  Right ankle 
range of motion was reported to be not additionally limited 
by pain, fatigue, weakness, lack of endurance, but not 
incoordination.  An x-ray of the right ankle revealed healed 
fracture with good alignment of the distal fibula with 
metallic plates and screws.  The ankle mortise was 
maintained.  The diagnosis was post-fracture of the right 
ankle.  The examiner stated that the veteran was unable to 
perform his usual occupation as an industrial technician and 
he had difficulty in some activities of daily living 
secondary to pain, stiffness, weakness, non-endurance, and 
lack of full motion that imposed limits on standing and 
walking.

VA records from 1999 to 2004 do not document any significant 
complaint or findings referable to the right ankle.

The veteran testified at his hearing in August 2004 that he 
suffers from pain and discomfort to include swelling and a 
limp, as a result of his right ankle fracture.. 

I. Analysis 

The right ankle disability is rated under Diagnostic 
Codes 5271.  The current 20 percent rating is the maximum 
rating under Diagnostic Code 5271.  

A higher rating for the right ankle disability is potentially 
available under Diagnostic Code 5270 for ankylosis of the 
ankle.  Ankylosis of the ankle warrants a 30 percent rating 
when the ankle is fixed in plantar flexion at an angle 
between 30 degrees and 40 degrees or in dorsiflexion at an 
angle between 0 degrees and 10 degrees.  

The Board has reviewed the evidence of record but finds that 
the evidence does not present a basis for a rating higher 
than 20 percent for the right ankle disability.  On VA 
examination in February 2003, while there was marked 
limitation of motion, ankylosis was not demonstrated.  
Moreover, the examiner's finding of functional loss due to 
pain does not approximate or equate to ankylosis of the 
ankle.

Since the veteran is rated at the maximum schedular rating 
under Diagnostic Code 5271, the Board has considered the 
disability under Diagnostic Code 5270, but finds no basis for 
granting an increase under this diagnostic code.  

And the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards as to warrant assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for residuals of a right hand injury is 
denied.

New and material evidence not been presented, and the claim 
of service connection for residuals of a head injury is not 
reopened.


REMAND 

In a January 2004 rating decision, the RO granted service 
connection for dysthymic disorder on the basis of a report of 
VA examination in December 2003, in which the examiner 
expressed the opinion that the veteran's depression was 
partially related to his service-connected right ankle 
disability.  The VA examiner in December 2003 was able to 
differentiate between the service-connected and nonservice-
connected symptomatology, and indicated that the more severe 
symptoms were associated with the nonservice-connected 
personality disorder.

In January 2004, the veteran was hospitalized by VA for 
depression and suicidal, and no other medical evidence 
follows.  

In light of the above, further evidentiary development is 
needed and under the duty to assist, the matter is remanded 
for the following action:

1.	Schedule the veteran for a VA 
psychiatric examination to determine 
what degree of the dysthymic disorder 
is aggravated by the service-connected 
right ankle disability, considering 
the diagnoses of dysthymic disorder 
with difficulties with anger 
management and personality disorder, 
which have not been aggravated by the 
service-connected ankle disability.  
The examiner is asked to consider that 
aggravation means the degree of 
disability over and above the degree 
of disability existing prior to the 
aggravation. 

2.	After the above action is completed, 
adjudicate the claim.  If the benefit 
sought is denied, the veteran should 
be furnished a supplemental statement 
of the case, and the case should then 
be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	GEORGE E. GUIDO, JR
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


